department of the treasury internal_revenue_service washington d c apr t cp ke dollar_figure val hr 00-ov legend decedent a b cc d e custodian f trust g dear this letter modifies a private_letter_ruling number issued to you on date0n behalf of b c d and e concerning the federal income and estate_tax consequences of certain transactions under sec_408 and sec_401 of the internal_revenue_code with respect to individual_retirement_account ira_distributions following the death of decedent a the last paragraph on page shall be amended to read the estate_trust settlement process has progressed to a point where the first estate_trust distribution to the children can occur the successor trustees desire to split the single consolidated ira into four equal and identical iras except that each ira would be payable for the benefit of one of the four children of decedent a the trustees then desire to transfer each separate ira to each child of the deceased as part of the first trust g distribution each ira will continue to be held at custodian f page c-- -8 and be established as decedent a ira each child then proposes to continue the distribution format from each separate ira payable over the fixed life expectancy of the eldest child as elected by the successor trustees for all relevant times decedent a and the children are all u s citizens the accounting_period is the calendar_year and the accounting_method is the cash_basis subsequent to the transfers referenced herein each child will have the right to direct investments of his her ira name contingent beneficiaries in case of that child's death prior to the exhaustion of his her ira and accelerate distributions from that ira furthermore for purposes of this ruling letter the service notes that the child's rights to name contingent beneficiaries and accelerate distributions cannot conflict with the rights of the contingent beneficiaries named by the decedent the rest of the subject private_letter_ruling will remain in full force and effect if you have any questions concerning this ruling please contact at not a toll free number sincerely yours prmeyl ea frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representatives
